RECORD IMPOUNDED

                     NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-0239-16T4
                                               A-0242-16T4

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

           Plaintiff-Respondent,

     v.

E.M. and C.G.,

          Defendants-Appellants.
__________________________________

IN THE MATTER OF THE GUARDIANSHIP OF
Ca.G., Ti.G., and Ta.G., minors.
_____________________________________________________

           Argued October 3, 2017 – Decided October 12, 2017

           Before Judges Fisher and Sumners.

           On appeal from Superior Court of New Jersey,
           Chancery Division, Family Part, Middlesex
           County, Docket No. FG-12-0082-16.

           Deric Wu, Assistant Deputy Public Defender,
           argued the cause for appellant E.M. (Joseph
           E.   Krakora,   Public   Defender,   attorney;
           Kourtney J.A. Knop, Designated Counsel, on the
           briefs).

           Bruce P. Lee, Designated Counsel, argued the
           cause for appellant C.G. (Joseph E. Krakora,
          Public Defender, attorney; Mr. Lee, on the
          briefs).

          Lisa D. Cerasia, Deputy Attorney General,
          argued the cause for respondent (Christopher
          S. Porrino, Attorney General, attorney;
          Melissa H. Raksa, Assistant Attorney General,
          of counsel; Ms. Cerasia, on the brief).

          Lisa M. Black, Designated Counsel, argued the
          cause for minors (Joseph E. Krakora, Public
          Defender, Law Guardian, attorney; Ms. Black,
          on the brief).

PER CURIAM

     Defendants E.M. (Elena) and C.G. (Carl) are the parents of

C.G. (Carl, Jr.), Ti.G. (Teresa), and Ta.G. (Tanya), who were born

in 2006, 2007, and 2008, respectively.   On   June   29,   2013,   the

Division of Child Protection and Permanency removed these children1

from their home on an emergent basis because both Elena and Carl

had been incarcerated. Carl was charged (and later convicted) of

aggravated assault with a deadly weapon, and Elena was charged

with evidence tampering. The family judge, after a three-day trial,

terminated Elena and Carl's parental rights to the three children.2



1
  Elena has four other children, none of whom are now or were then
in her care. Those four other children reside with their maternal
grandparents; their relationship to Elena is not at issue here.
2
  In July 2014 in an earlier action, both Elena and Carl executed
identified surrenders of the children in favor of the children's
maternal grandparents, who, however, eventually expressed an
inability or unwillingness to adopt. Consequently, the Division


                                2                             A-0239-16T4
       Elena and Carl separately appeal the judgment terminating

their parental rights,3 arguing the judge's findings were based on

less   than   substantial   evidence.    Carl      also    argues   that   the

Division's expert, Dr. Barry A. Katz, who performed psychological

evaluations   of   both   defendants   and   who    evaluated   defendants'

relationships with the children, provided only a net opinion and,

therefore, Carl claims the judge erred in relying upon Dr. Katz's

opinions in terminating his parental rights.

       Parents have a constitutionally protected right to the care,

custody and control of their children. Santosky v. Kramer, 455
U.S. 745, 753, 102 S. Ct. 1388, 1394-95, 71 L. Ed. 2d 599, 606

(1982); In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999).

"The rights to conceive and to raise one's children have been

deemed 'essential,' 'basic civil rights . . .,' and 'rights far

more precious . . . than property rights.'"          Stanley v. Illinois,

405 U.S. 645, 651, 92 S. Ct. 1208, 1212, 31 L. Ed. 2d 551, 558

(1972)   (internal   citations   omitted).      "[T]he     preservation    and

strengthening of family life is a matter of public concern as




commenced this action, again            seeking      the    termination      of
defendants' parental rights.
3
  The appeals were consolidated and are both decided by way of
this opinion.

                                   3                                  A-0239-16T4
being in the interests of the general welfare."       N.J.S.A. 30:4C-

1(a); see also K.H.O., supra, 161 N.J. at 347.

     The   constitutional   right   to   the   parental   relationship,

however, is not absolute.    N.J. Div. of Youth & Family Servs. v.

R.G., 217 N.J. 527, 553 (2014); N.J. Div. of Youth & Family Servs.

v. A.W., 103 N.J. 591, 599 (1986). At times, a parent's interest

must yield to the State's obligation to protect children from

harm. N.J. Div. of Youth & Family Servs. v. G.M., 198 N.J. 382,

397 (2009); In re Guardianship of J.C., 129 N.J. 1, 10 (1992). To

effectuate these concerns, the Legislature created a test for

determining when a parent's rights must be terminated in a child's

best interests. N.J.S.A. 30:4C-15.1(a) requires that the Division

prove by clear and convincing evidence the following four prongs:

           (1) The child's safety, health or development
           has been or will continue to be endangered by
           the parental relationship;

           (2) The parent is     unwilling or unable to
           eliminate the harm    facing the child or is
           unable or unwilling    to provide a safe and
           stable home for the    child and the delay of
           permanent placement    will add to the harm
           . . .;

           (3) The [D]ivision has made reasonable efforts
           to provide services to help the parent correct
           the circumstances which led to the child's
           placement outside the home and the court has
           considered alternatives to termination of
           parental rights; and



                                    4                           A-0239-16T4
            (4) Termination of parental rights will not
            do more harm than good.

See also A.W., supra, 103 N.J. at 604-11.

     The experienced judge applied these legal standards when

examining the proofs and weighing the evidence. Because we are

required to defer to a trial judge's findings when based on

substantial credible evidence, N.J. Div. of Youth & Family Servs.

v. F.M., 211 N.J. 420, 448 (2012), we find insufficient merit in

Elena and Carl's arguments to warrant further discussion in a

written opinion. R. 2:11-3(e)(1)(E). We provide only these brief

comments.

     As to Elena's arguments on the first prong, the judge found

she placed the children at risk of both physical and emotional

harm "due to her alcoholism and mental health problems," her

"violent tendencies," and "[h]er lack of judgment." The judge also

found Carl failed to live up to his parental obligations, as

demonstrated by, among other things, his drug use and criminal

involvement.

     On the second prong, the judge found that both Elena and Carl

have been unable or unwilling to correct the harm facing the

children since removal. The judge found Elena

            has acknowledge[d] [] mental health problems
            since at least age thirteen. She concedes that
            medicine and therapy has not helped her with
            her anger outbursts. In this case[,] two of

                                  5                          A-0239-16T4
             her children were involved in her outbursts
             and in the initiating [June 29, 2013] incident
             [Elena] states she either stabbed someone or
             him them with a hammer. . . . She [] suffer[s]
             from black outs. The alcohol dependency has
             not abated since 2012. She has engaged in
             numerous    detoxification   and    outpatient
             treatment programs but continues engaging in
             addictive behavior while in the programs.

The judge also found insufficient Elena's excuses for failing to

engage in a recommended inpatient program.

       The   judge   found    that    Carl     had   committed      "multiple   drug

offenses" before the children were born and has been incarcerated

at times since their birth because of drinking and the stabbing

of   someone   in    the    marital    home.      Carl   violated    the   terms   of

probation after the children's removal and failed to fulfill the

conditions imposed by treatment programs as the Division attempted

to reunite him with his children. Indeed, the judge recognized

that even when the plan of reunification was "going well" in 2014,

Carl   chose   to    move    back     in   with    Elena   and   "joined    her    in

addict[ive] behaviors," demonstrating to the judge that Carl "does

not appreciate the danger and risk" of his choices.

       While incarcerated, Carl was diagnosed with schizophrenia and

post-traumatic stress disorders, and the judge found his "short[-

]termed compliance with programs" "does not foreshadow future

success." The judge, therefore, rejected the idea that Carl "can



                                           6                                A-0239-16T4
be relied upon to change his ways and provide stability for his

children within a reasonable period of time."

     We need not discuss the judge's findings on the third prong;

that prong was undoubtedly met. And, as to the fourth, we defer

to the judge's determination that the children have done "very

well with [their] foster mother." They are, according to the judge,

"smart and socially adept" as demonstrated by their ability to

endure the circumstances and the ebbing of any expectation their

parents will provide for their needs.

     Because   all   the   findings       were   supported   by   substantial

evidence deserving of credit, we affirm substantially for the

reasons provided by Judge Jane B. Cantor in her well-reasoned

thirty-five-page opinion.

     Affirmed.




                                      7                               A-0239-16T4